183 F.2d 579
50-2 USTC  P 9367
COMMISSIONER OF INTERNAL REVENUE,v.STRINGHAM.STRINGHAM,v.COMMISSIONER OF INTERNAL REVENUE.
Nos. 11070, 11071.
United States Court of Appeals Sixth Circuit.
June 2, 1950.

Theron L. Caudle, Charles Oliphant, W. Herman Schwatka, Ellis N. Slack, A. F. Prescott, and George D. Webster, all of Washington, D.C., for petitioner and cross-respondent.
K. V. Nicola, Cleveland, Ohio, for respondent and cross-petitioner.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
Upon consideration of the entire record in this tax review and of the arguments and briefs of the attorneys, we are of opinion that the tax court properly held that the expenses incurred by the petitioner in transporting his five year old daughter, who had suffered from respiratory ailments from infancy, to a boarding school in the rarefied climate of Arizona, and for her maintenance therein exclusive of the expenses attributable to her education, are deductible as expenses for 'medical care' as defined by section 23(x) of the Internal Revenue Code, 26 U.S.C.A. § 23(x), which provides: 'the term 'medical care', as used in this subsection shall include amounts paid for the diagnosis, cure, mitigation, treatment, or prevention of disease, or for the purpose of affecting any structure or function of the body (including amounts paid for accident or health insurance).'


2
From the several opinions of the tax court, it is obvious that this case has been given most careful consideration by that tribunal and, therefore, we see no impelling reason for re-writing the discussion already recorded in the opinion, the concurring opinion and the dissenting opinion of the judges of the tax court.  Each case of this character must be decided on its own particular facts, and an opinion from us could create no rule of thumb for determination of the applicability of the term 'medical care' to all cases which may arise.


3
We, therefore, affirm the correct decision of the tax court upon the majority opinion written by Judge Arundel; and it is so ordered.